DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Election/Restrictions
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

One and only one species must be selected from the group consisting of formulas (1-3-1) to (1-116), as set forth in paras. [0079-0143] at pp. 35-99 of the present Specification.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1.
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
the aforementioned species are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  The compounds have different structures with different elements.
The species lack unity of invention because even though the inventions of these groups require the technical feature of the generic formula (1) in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the X references in the International Search Report mailed 07 November 2017.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765